Citation Nr: 1018129	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  05- 13 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) for the service-connected vasovagal syncope 
with headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

H. Seesel, Counsel





INTRODUCTION

The Veteran had active service from August 1989 until 
November 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

In February 2007 the Board issued a decision denying the 
benefits sought on appeal.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in an Order dated in August 2008 the Court 
granted a Joint Motion for Remand submitted by the parties in 
the case and vacated the Board's February 2007 decision.  The 
case was subsequently returned to the Board for appellate 
review.  

After considering the Joint Motion for Remand, the Board, in 
a February 2009 decision, remanded the claim for additional 
development.  The RO/Appeals Management Center (AMC) 
completed some of the development, but failed to adequately 
address the claim for an extraschedular evaluation.  
Accordingly, in a December 2009 decision, the Board denied 
the claim under the schedular criteria.  This denial included 
a denial of an evaluation in excess of 40 percent prior to 
May 20, 2009, and a denial in excess of 60 percent for the 
period beginning May 20, 2009.  However, the Board noted the 
RO had not appropriately considered whether an extraschedular 
evaluation was warranted and accordingly remanded the claim 
for that purpose.  See VAOPGCPREC 6-96(indicating the Board 
is not precluded from issuing a final decision on the 
underlying appeal in an increased rating case when the claim 
for extraschedular consideration is remanded.).

Accordingly, as the Board decided the underlying issue of 
whether an increase was warranted under the schedular 
criteria, only the limited issue of entitlement to an 
increased evaluation on an extraschedular basis is presently 
before the Board.

A review of the record reflects that not all of the requested 
development was completed prior to return of the claims file 
to the Board for appellate consideration. Stegall v. West, 11 
Vet. App. 268, 271 (1998) (Holding that compliance by the 
Board or the RO with remand directives is neither optional 
nor discretionary, and where the remand orders of the Board 
or the Courts are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).

Accordingly, this appeal must again be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

In the present case, the Board found in the February 2009 
remand that there was evidence which suggested the presence 
of an exceptional or unusual disability picture that was not 
contemplated by the schedular criteria.  The Board cited to 
the inadequacy of the schedular criteria in addressing this 
Veteran's symptoms and further noted evidence of missed work 
and difficulty at work and concluded the evidence reflected 
there was marked interference with employment.  Consequently, 
the Board determined that the case should be referred to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of the assignment of 
an extraschedular rating.  

Upon remand, the Agency of Original Jurisdiction (AOJ) 
concentrated on the most recent evidence concerning the 
Veteran's employment and unilaterally determined in a July 
2009 Supplemental Statement of the Case that a referral to 
the Director was not necessary.  The Board again remanded the 
claim in December 2009 and specifically directed that 
"Consideration of whether an extraschedular rating is 
warranted must be considered from the date of the Veteran's 
claim in May 2004 to the present.  In this regard, a staged 
extraschedular rating may be assigned."  

In response to this December 2009 remand, the AOJ sent the 
file to the Director of Compensation and Pension Service and 
requested he consider "entitlement to an evaluation in 
excess of 40 percent for vasovagal syncope with headaches for 
the period prior to May 20, 2009."  Accordingly, the 
Director only considered whether an extraschedular evaluation 
was warranted for the period prior to May 20, 2009, instead 
of considering the entire period on appeal as directed by the 
Board.  In other words, the AOJ unilaterally limited the 
scope of the claim for extraschedular consideration.  

The Board is obligated by law to ensure that the AOJ complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (the Court).  The Court 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance. Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In light of the 
foregoing, the claim must be remanded for compliance with the 
February 2009 and December 2009 Board remands which 
instructed the AOJ to refer the claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of the assignment of an 
extraschedular rating from May 2004 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim should be 
forwarded to the Director of VA's 
Compensation and Pension Service or Under 
Secretary for Benefits for consideration 
of entitlement to extraschedular ratings 
for vasovagal syncope with headaches in 
accordance with 38 C.F.R. § 3.321(b).  In 
this regard, consideration should be given 
for an extraschedular rating from May 2004 
to the present.  

2.  If the determination is adverse to the 
Veteran, she and her representative should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


